UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2018



JEREMY NICHOLAS, by his parents, Kyle Nicholas
and Ramona Nicholas; KYLE NICHOLAS, Individ-
ually; RAMONA NICHOLAS, individually,

                                            Plaintiffs - Appellants,

          versus


TAYLOR COUNTY BOARD OF EDUCATION,

                                               Defendant - Appellee,

          and


WENDELL TEETS, Superintendent; WV       DEPT OF
EDUCATION;   HENRY R.   MAROCKIE,        Doctor,
Superintendent,

                                                          Defendants.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-96-60-1)


Submitted:   March 14, 2000                 Decided:   April 21, 2000


Before LUTTIG and MOTZ, Circuit Judges, and Norman K. MOON, United
States District Judge for the Western District of Virginia, sitting
by designation.


Affirmed by unpublished per curiam opinion.
Nancy A. Dalby, HAMSTEAD & ASSOCIATES, L.C., Charles Town, West
Virginia, for Appellants.    Harry M. Rubenstein, KAY, CASTO &
CHANEY, P.L.L.C., Morgantown, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Appellants appeal from the district court’s orders dismissing

their suit pursuant to the Individuals with Disabilities Education

Act and denying their motion for attorney’s fees and costs.     We

have reviewed the briefs and joint appendices, the district court’s

opinions, and the hearing officer’s opinion, and we find no re-

versible error.   Accordingly, we affirm on the reasoning of the

hearing officer and the district court.   See J.A. at 367-86, 1429-

38.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED



                                 2